Citation Nr: 1225600	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.  

2.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel

INTRODUCTION

The Veteran was in the National Guard from 1974 to 2004, during which time he had active service from January to August 2002.  He had a period of active duty for training from June to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A hearing was held in October 2006 at the Chicago RO before a Decision Review Officer (DRO).  A transcript of the testimony is in the claims file.  

In September 2010, the Veteran presented sworn testimony during a Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  In a letter dated June 6, 2012, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2011).  The June 6, 2012, letter offered the Veteran the opportunity to testify at another hearing before another VLJ.  See 38 C.F.R. §20.717 (2011).  In a written response, dated on June 25, 2012, the Veteran indicated that he did not wish to appear at another hearing, and asked that his case be decided based on the evidence of record.  

In March 2011, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for VA examinations of his low back and right hip disabilities to determine the nature and etiology of these disorders.  While the Board finds the March 2011 opinion to be adequate with respect to the Veteran's claim for service connection for a right hip disability, the Board does not find the opinion to be adequate with respect to his claim for service connection for a low back disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)  

As such, the Board has adjudicated the Veteran's claim for service connection for a right hip disability.  Although the decision will be discussed in greater detail below, it should be noted that the Board denies the Veteran's claim on the basis that the evidence of record does not reflect a current disease of the right hip.  The Board recognizes that the Veteran's experiences radiculopathy as a result of his low back disability.  See March 2011 VA examination report.  However, based on the medical evidence of record, this radiculopathy does not originate with the right hip joint.  The issue of whether the Veteran has radiculopathy that is associated with his low back disability will also be addressed after additional evidentiary development has been undertaken.  

As such, the issue of entitlement to service connection for a low back disability, is addressed in the remand that follows the decision below.


FINDING OF FACT

The Veteran does not have a diagnosed disease of the right hip.  


CONCLUSION OF LAW

The Veteran does not have an right hip disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through the October 2004 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the above-referenced notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letters.  Further, the Veteran was informed of the laws and regulations governing the assignment of disability ratings and effective dates in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the duty to provide notice relating to the Veteran's claim was not fully satisfied prior to the initial unfavorable decision by the RO in October 2005.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the March 2006 notice letter that fully addressed all notice elements.  Specifically, the March 2006 notice letter informed the Veteran of his and VA's respective duties for obtaining evidence and gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claim.  This notice letter also informed the Veteran of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess.  

Although this notice letter was not sent before the initial decision in this matter, the Board thus finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The RO also re-adjudicated the claims by way of the July 2007 statement of the case (SOC) and the November 2011 supplemental statement of the case (SSOC).  The Board further notes that although the Court has held in Mayfield, that post-decisional documents are inappropriate vehicles with which to provide notice, the RO in this case provided VCAA-compliant notice that was followed by re-adjudication of the Veteran's claim.  The Board concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim addressed herein.  All available service treatment records as well as all VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, records of the Veteran's post-service treatment through the VA Healthcare System in Chicago, Illinois and at the Cook County Hospital in Chicago, Illinois have been associated with the claims file and were reviewed by the RO in connection with the Veteran's claim.  Neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  

The Veteran also underwent VA examinations in connection with his claim in July 2005 and March 2011; reports of the examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In the present appeal, the Veteran contends that he suffers from a right hip disability as a result of an in-service injury.  The Veteran's DD 214 reflects that he was ordered to active duty in support of Operation Enduring Freedom and deployed to Germany from January 2002 to August 2002.  During his RO and Board hearings, the Veteran described his military duties while stationed in Germany, and testified that part of his duties included walking around and securing the outer perimeter of the base camp.  According to the Veteran, he was performing this task one day when he slipped and fell down a steep hill, striking a tree.  He claims to have experienced pain in his lower back and right hip region since this incident.  See October 2006 and September 2010 Hearing Transcripts.  

Service treatment records pertaining to the Veteran's period of service with the Illinois Army National Guards, as well as his period of active service, are negative for any signs of a hip condition from the time he first entered service until April 2001 when he noted to have some concerns about his right hip/torso area in his Post-Deployment Health Assessment form.  The Veteran underwent a whole body bone scan in July 2002, the results of which revealed a small focal abnormality of the right posterolateral L5 vertebra, "most likely representing degenerative changes" and "mild degenerative/stress related changes in both hips."  In his June 2004 Pre-Deployment Health Assessment questionnaire, when asked if he had any questions or concerns about his health, the Veteran expressed some concern regarding his right hip joint.  

The post-service medical records reflect on-going complaints of, and treatment provided for right hip pain.  Private records issued from the Cook County Hospital, and dated from January 2003 to June 2007, indicate that the Veteran was seen on a number of occasions concerning his right hip symptoms.  Indeed, he was seen at Emergency Services Department in January 2003 with complaints of on-going right hip pain for the past three months.  He subsequently underwent an X-ray of the right hip region, the findings of which revealed intact and symmetrical hip joints, and no signs of acute fracture or dislocation.  The impression derived from the X-ray showed no gross bony abnormalities.  See January 2003 X-ray report.  During a January 2006 emergency visit, the Veteran described pain in his right lower back region that radiated to his right lower rib cage and right hip area.  An X-ray of the bilateral hips revealed some "mild narrowing of the joint space" but no signs of a fracture were identified.  

Records issued from the VA Healthcare System in Chicago, Illinois, and dated from June 2004 to June 2005 also reflect the Veteran's complaints of on-going pain in the right hip region.  The Veteran presented at the VA Outpatient clinic in June 2004 with complaints of persistent pain in his right lower back region which radiated to his right hip, and had continued to increase over the past three weeks.  He underwent an X-ray of the right hip in August 2004, the impression of which was shown to be normal.  Upon being seen in September 2004 for follow up of his X-ray films, the treatment provider described the Veteran's hip films as normal with no signs of fractures or degenerative changes.  A June 2005 consultation report also reflected the Veteran's complaints of continuing pain in his lower back and right hip region.  Based on her evaluation of the Veteran, the treatment provider assessed the Veteran with "myofacial pain syndrome piriformis/right hip external rotators."  

The Veteran was provided VA examinations in July 2005 and March 2011.  At the July 2005 VA examination, the Veteran described pain in his right low back region which sometimes radiates up throughout his back, as well as down into the upper buttock areas.  According to the Veteran, the pain in the upper right buttock region "sort of coincides with the back," and he has sought various forms of treatment, to include physical therapy and an electronic stimulator, for the pain.  The Veteran underwent an X-ray of the bilateral hips, the findings of which revealed "[n]o fractures, dislocations or osteolytic lesions" and "[n]o bony evidence of significant arthritic change. . . ."  Based on his evaluation of the Veteran, and his review of the diagnostic records, the examiner determined that the Veteran did not have any type of hip disability, and that any pain the Veteran was experiencing "is simply low back pain."  

Report of the March 2011 examination reflects that the VA examiner reviewed the Veteran's claims file and conducted a physical examination of the Veteran.  Upon physical examination of the Veteran's hips, the examiner noted that the Veteran experienced no pain "with log-rolling" of the right and left hip.  The examiner further noted that the Veteran was able to conduct his hip range-of-motion exercises without painful limitation, but did have some sensory deficit throughout the right lower extremity.  Based on his discussion with, and evaluation of the Veteran, as well as his review of the diagnostic records, the examiner determined that the Veteran's right hip was in normal condition.  According to the examiner, the Veteran's right hip pain was actually "radicular pain from the lumbar spine" as there did not appear to be "any intrinsic pathology in [the Veteran's] right hip area. . . ."  The examiner determined that the Veteran's right hip pain represents some early radicular pain into the right hip from the lumbar spine.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disability.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the greater weight of the evidence points to the Veteran not having any diagnosed right hip pathology.  The Board notes that neither VA examiner has identified a current disease, and a review of the entire medical evidence of record is completely absent for a diagnosis pertaining to the right hip joint.  While the June 2005 VA treatment provider assessed the Veteran with myofascial pain syndrome near the right hip, and the March 2011 examiner has indicated a possible diagnosis of lumbar radiculopathy that extends to the right hip area, neither one of these physicians has diagnosed the Veteran with a disability pertaining to the right hip joint.  Indeed, the March 2011 VA examiner specifically found no intrinsic pathology in the right hip area and attributed the pain in the right hip to radicular pain radiating from the spine to the right hip region.  The Board is more persuaded by the evaluations in which it was concluded that there was no hip pathology because of the more thorough approach taken.  Moreover, the assessment of a pain syndrome does not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  (The question of whether service connection should be granted for a low back disease that causes the radiculopathy evident in the right lower extremity is the subject of the remand below.)  

The Board notes further that although the Veteran has complained of right hip problems in multiple statements to VA and during his hearings, the greater weight of the evidence is that he does not have any right hip pathology.  While the July 2002 bone scan results did reflect mild degenerative/stress related changes in both hips, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, subsequent reports show no pathology of the right hip.

The Board has considered the Veteran's assertions that he has a right hip disorder related to his time in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in the right hip area, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the July 2005 and March 2011 VA examiners considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because the medical evidence in the current appeal does not establish that the Veteran has any current right hip pathology, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability.  The benefit-of-the-doubt provisions do not apply.  Service connection for a right hip disability is not warranted.


ORDER

Entitlement to service connection for a right hip disability is denied.  


REMAND

The Veteran maintains his lumbar spine disability was incurred during his period of active service.  As previously discussed above, the Veteran contends that he fell down a hill and injured his back while walking around and securing the outer perimeter of his base camp in Germany.  See September 2010 Hearing Transcript (T.) pp. 2-3.  However, a review of the service treatment records reflect that the Veteran's low back condition may have pre-existed his period of active service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Service treatment records pertaining to the Veteran's service with the Illinois Army National Guard, as well as his period of active service, are clear for any signs of a back condition from the time he first entered service until his December 2001 physical examination, at which time the Veteran reported a history of recurrent back pain.  However, in the Physician's Summary and Elaboration of all Pertinent Data section, the treatment provider noted that the Veteran did not have a current back problem.  The Veteran was seen at the military clinic again in March 2002, during which he reported to have visited his local hospital for low back pain.  The medical officer assessed the Veteran with mechanical low back pain.  See March 2002 Individual Sick Slip.  

A July 2002 radiologic examination report reflects that the Veteran underwent a whole body bone scan, the results of which revealed a small focal abnormality of the right posterolateral L5 vertebra, "most likely representing degenerative changes".  At the August 2002 medical examination, the clinical evaluation of the Veteran's spine was shown to be normal, but he did indicate a history of recurrent back pain, as well as a bone, joint, or other deformity.  In the Examiner's Summary and Elaboration of All Pertinent Data section, it was noted that the Veteran had been experiencing low back pain prior to his deployment to Germany.  A Consultation sheet dated on August 9, 2002, described the Veteran's low back pain as a pre-existing condition.  Upon physical examination of the spine, the treatment provider noted no evidence of acute injury on X-rays or bone scan.  In a June 2004 Pre-Deployment Health Assessment Questionnaire, the Veteran expressed concern regarding his low back pain.  

In addition, private records issued from the Cook County Hospital, and dated from August 1973 to January 2006, reflect that the Veteran was first seen for complaints of back pain in April 1999.  Indeed, hospital records reflect the Veteran's treatment for a low back strain after he felt a sharp pain in his lower back the previous day while doing some heavy lifting.  

The post-service medical evidence of record reflects on-going complaints of, and treatment for low back pain.  The Veteran underwent an X-ray of the lumbar spine in August 2004, the findings of which revealed minor degenerative changes along the right side of the spine at the L4-L5 level.  During a June 2005 VA medical consultation, the Veteran reported an eight to nine-year history of low back pain that radiated into his right hip and through the right side of his trunk.  Based on her evaluation of the Veteran as well as her review of the diagnostic studies of the lumbar spine, the treatment provider diagnosed the Veteran with sacroiliac joint dysfunction with evidence of sclerosis of the left iliac bone and degenerative arthritic disease of the lumbar spine at L4/5.  

The Veteran was afforded a VA examination in July 2005 at which time he underwent a magnetic resonance imaging (MRI) of his lumbar spine, the results of which revealed degenerative disc disease (DDD) throughout the lumbar spine with disc bulges at L2-3, L3-4, L4-5 and L5-S1, mild foraminal stenoses at L3-4, L4-5 and L5-S1, and no significant central stenosis.  Report of the September 2010 MRI also revealed degenerative disc disease throughout the thoracic spine and lumbar spine with disc protrusions noted at the L2-3 and L3-4 disc levels and bilateral foraminal stenoses through the above levels.  

In the March 2011 Board remand, it was noted that the evidence was unclear as to whether the Veteran's low back disability existed prior to active duty service, and if so, whether this disability was aggravated as a result of service.  Pursuant to this remand, the Veteran was scheduled for a VA examination in March 2011.  Specifically, the Board instructed the medical examiner to discuss 1) whether any currently diagnosed back disorder had its onset during the Veteran's period of active service; 2) whether the record clearly and unmistakably showed that any currently diagnosed back disorder existed prior to service, and if so 3) whether the evidence of record clearly and unmistakably showed that the disorder(s) was not aggravated by service or that any increase in disability was due to the natural progression of the disease.  

During the examination, the Veteran provided his military history, and described the circumstances surrounding his in-service back injury.  Based on his discussion with, and examination of the Veteran, as well as his review of the diagnostic records, the examiner diagnosed the Veteran with DDD of the lumbar spine with radiculopathy into the right hip, and determined that there was no evidence relating the Veteran's DDD to his active duty service.  

While the examiner provided an opinion as to whether the Veteran's back disability was directly related to service, he failed to provide an opinion as to the remaining questions listed in the March 2011 Board remand; notably, whether the Veteran's back disability existed prior to his service, and if so, whether this condition was aggravated during service.  Indeed, in reviewing and discussing the Veteran's military and medical history, the examiner failed to comment on the pre-service medical records reflecting the Veteran's treatment for low back pain.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board does not find the March 2011 examiner's opinion to be adequate as the examiner did not follow all the March 2011 remand directives.  Because the Board is precluded from arriving at its own medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear whether the Veteran's low back disability existed prior to service, and if so, whether it worsened during his service, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159 (c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any back disorder(s) he may have.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated tests should be performed, and the findings should be reported in detail.  The examiner should specifically take note of the April 1999 private treatment records issued from Cook County Hospital, and service treatment records dated in December 2001, July 2002, and August 2002.  (The December 2001 examination report indicated the Veteran's reported history of back pain, the July 2002 bone scan results revealed signs of degenerative changes in the back, and the August 2002 service treatment records allude to the possibility that the Veteran's back condition  pre-existed service.)  Following a review of the record and an examination of the Veteran, the examiner must provide a response to the following:

a. Specify the nature of any current back disorder and provide diagnoses for all such identified disorders.  

b.  Did the Veteran clearly and undebatably experience a pre-existing back disability prior to his period of active duty from January 2002 to August 2002?  

c. If so, is it clear and undebatable that the disability underwent no permanent increase in severity during service?  

d. If the examiner determines that the Veteran's back disability did not pre-exist service, then for any back disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination was evident during military service from January to August 2002 or is otherwise causally or etiologically related to this service?  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced symptoms of back pain since that period of service.  

e. The examiner should also address any symptoms associated with the low back disability.  Specifically, the examiner should determine whether the Veteran's has radiculopathy as a result of any diagnosed back condition, and if so, the areas of his body affected by his radiculopathy.  

An explanation for all opinions should be provided and a discussion of the facts and medical principles that led to the opinions provided by the examiner should be set forth.  

2.  The AOJ should ensure compliance with the remand instructions.  Thereafter, if a benefit sought is not granted, a SSOC should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


